Per Curiam:

The appellant was convicted of selling intoxicating liquors in violation of law. He appeals to this court, and the only error of which he complains is the giving of an instruction. This instruction pertains to the duty of the jurors in weighing evidence in determining the. credibility of any particular witness. Some things are said in this instruction which, if taken independently of the accompanying language, would *868be objectionable, but which, when read with the other parts of the same instruction, and in connection with the general instruction upon the credibility of witnesses and the weight to be given to the evidence, and the province and duty of the jury in respect thereto, are harmless. In determining the meaning and effect of any particular instruction, it should be considered in its entirety, and read in connection with all other related instructions. When thus interpreted the instruction objected to was not prejudicial.
The judgment is affirmed.